ee

 

ASS RR AR, OS RS EE Ee wee lb

ee er

 

Case 1:21-cr-00477-RC Document 14 Filed 08/13/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on

UNITED STATES OF AMERICA
vy.

BRYAN ALAN SPARKS,
AUTUMN GAIL LUNA,

Defendants.

CRIMINAL NO. 21-CR-477 (RC)
21-MJ-496

VIOLATIONS:

21 U.S.C. §§ 841(a)(1), (b)(1)(B)(iii)
(Unlawful Possession with Intent to
Manufacture and Distribute Twenty-Eight
Grams or More of a Mixture and
Substance Containing a Detectable
Amount of Cocaine Base)

21 U.S.C. §§ 841(a)(1), (b)(1)(B)(viii)
(Unlawful Possession with Intent to
Distribute Five Grams or More of
Methamphetamine)

21 U.S.C. §§ 841(a)(1), (b)(I)(C)

(Unlawful Possession with Intent to
Manufacture and Distribute a Mixture and
Substance Containing a Detectable
Amount of Cocaine and Heroin)

18 U.S.C. §§ 1029(a)(4), (CD (AD
(Possession of Access Device Making
Equipment)

18 U.S.C. § 2

(Aiding and Abetting)

FORFEITURE: 18 U.S.C. §§ 928(a)(2)(A),
928(a)(8), 982(b)(1); 21 U.S.C. §§ 853(a),
(p); and 28 U.S.C. § 2461(c)

INDICTMENT

The Grand Jury charges that:

 
 

Sw ae HRI,

 

iP css 7

Be NNN RRR RIO 779998

 

Case 1:21-cr-00477-RC Document 14 Filed 08/13/21 Page 2 of 5

COUNT ONE

On or about June 22, 2021, in the District of Columbia, BRYAN ALAN SPARKS and
AUTUMN GAIL LUNA did unlawfully, knowingly, and intentionally possess with the intent to
manufacture and distribute a mixture and substance containing a detectable amount of Cocaine
Base, its salts, optical and geometric isomers, and salts of its isomers, a Schedule II controlled
substance, and the mixture and substance was twenty-eight grams or more.

(Unlawful Possession with Intent to Manufacture and Distribute 28 Grams or More

of a Mixture and Substance Containing a Detectable Amount of Cocaine Base, in

violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B)(iii), and

Title 18 United States Code, Section 2).

COUNT TWO

On or about June 22, 2021, in the District of Columbia, BRYAN ALAN SPARKS and
AUTUMN GAIL LUNA did unlawfully, knowingly, and intentionally possess with the intent to
distribute more than five grams of Methamphetamine, its salts, isomers, and salts of its isomers, a
Schedule II controlled substance.

(Unlawful Possession with Intent to Distribute 5 Grams or More of

Methamphetamine, in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(B)(viii) in violation of Title 18, United States Code, Section 2).

COUNT THREE

On or about June 22, 2021, in the District of Columbia, BRYAN ALAN SPARKS and

AUTUMN GAIL LUNA did unlawfully, knowingly, and intentionally possess with the intent to

manufacture and distribute a mixture and substance containing a detectable amount of Heroin, its

isomers, esters, ethers, salts, and salts of isomers, esters and ethers, a Schedule II controlled
 

HR ah. ok saree coer s\n, BRETT

Se RB wel oR RS SS ee RRR 2 ten eee lvoe se

+ SRiaeeeeer seenlifer ser BE 2

manne digg ae,

Case 1:21-cr-00477-RC Document 14 Filed 08/13/21 Page 3 of 5

substance and Cocaine, its salts, optical and geometric isomers, and salts of its isomers, a Schedule

II controlled substance.
(Unlawful Possession with Intent to Manufacture and Distribute a Mixture and
Substance Containing a Detectable Amount of Heroin and Cocaine, in violation of
Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C), and Title 18, United
States Code, Section 2).
COUNT FOUR
On or about June 22, 2021, in the District of Columbia, BRYAN ALAN SPARKS and
AUTUMN GAIL LUNA knowingly and with intent to defraud, possessed a Deftun MSRX6
Magnetic Card Reader/Writer that was designed or primarily used for making a access devices or

counterfeit access devices, said control and custody and possession affecting interstate commerce.

(Possession of Access Device Making Equipment, in violation of Title 18, United
States Code, Sections 1029(a)(4), (c)(1)(A)(), and 2).

FORFEITURE ALLEGATION

l. Upon conviction of any of the offenses alleged in Count One, Count Two, or Count
Three of this indictment, BRYAN ALAN SPARKS and AUTUMN GAIL LUNA shall forfeit to
the United States, pursuant to Title 21, United States Code, Section 853(a), any property
constituting, or derived from, any proceeds obtained, directly or indirectly, as the result of these
offenses; and any property used, or intended to be used, in any manner or part, to commit, or to
facilitate the commission of, these offenses. The United States will also seek a forfeiture money
judgment against the defendants equal to the value of any property constituting, or derived from,
any proceeds obtained, directly or indirectly, as the result of these offenses; and any property used,
or intended to be used, in any manner or part, to commit, or to facilitate the commission of, these

offenses.
 

 

5
i
5

we OR

 

Case 1:21-cr-00477-RC Document 14 Filed 08/13/21 Page 4 of5

2. Upon conviction of either of the offenses alleged in Count Four of this indictment,
BRYAN ALAN SPARKS and AUTUMN GAIL LUNA shall forfeit to the United States of
America, pursuant to Title 18, United States Code, Section 928(a)(8), any real or personal
property:

a. Used or intended to be used to commit, to facilitate, or to promote the
commission of such offense(s); and
b. Constituting, derived from, or traceable to the gross proceeds obtained directly
or indirectly as a result of the offense(s).
The property to be forfeited includes, but is not limited to:

3. If any of the property described above in Paragraph 2, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without

difficulty;
the United States of America shall be entitled to forfeiture of substitute property pursuant to Title
21, United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section
982(b)(1) and Title 28, United States Code, Section 2461 (c)
4, Upon conviction of any of the offenses alleged in Count Five, Count Six, or Count

Seven of this indictment, BRYAN ALAN SPARKS and AUTUMN GAIL LUNA shall forfeit to

4
 

Case 1:21-cr-00477-RC Document 14 Filed 08/13/21 Page 5of5

the United States of America, pursuant to Title 18, United States Code, Section 982(a)(2)(A), any
property constituting, or derived from, proceeds obtained, directly or indirectly, as a result of such
violation(s). The property to be forfeited includes, but is not limited to, a money judgment.
5. If any of the property described above in Paragraph 4, as a result of any act or
omission of the defendants:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without
difficulty,
the United States of America shall be entitled to forfeiture of substitute property pursuant to Title
21, United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section
982(b)(1) and Title 28, United States Code, Section 2461(c)
(Criminal Forfeiture, pursuant to Title 18, United States Code, Sections 928(a)(2)(A),

928(a)(8), and 982(b)(1); Title 21, United States Code, Sections 853(a) and (p); and Title
28, United States Code, Section 2461 (c))

A TRUE BILL:

FOREPERSON.
hs!) Lille Jere.

Attorney of the United States in
and for the District of Columbia.
